PER CURIAM.
This court previously ruled in this case that appellant’s counterclaim against appel-lee-Hall individually, must be dismissed.1 Pursuant to our mandate the trial court properly dismissed the counterclaim. Appellant then sought, by motion, to have the trial court docket his counterclaim as a separate and independent action against ap-pellee-Hall, individually, and now appeals the trial court’s denial of this motion. We affirm.
Nothing herein, of course, nor in our pri- or decision is to be taken as res judicata on the merits of any claim appellant may have against appellee-Hall, individually, nor is appellant precluded from proceeding as he may be advised in a new, separate and independent action.
Affirmed.
HOBSON, C. J., and PIERCE and Mc-NULTY, JJ., concur.

. Hall v. McDonough (Fla.App.2d 1968), 216 So.2d 84.